FOR PUBLICATION

    UNITED STATES COURT OF APPEALS
         FOR THE NINTH CIRCUIT


 JAMES E. ANDREWS, on behalf of                      No. 18-55169
 himself and all persons similarly
 situated,                                             D.C. No.
                   Plaintiff-Appellant,             5:17-cv-01724-
                                                       PA-AFM
                      v.

 SIRIUS XM RADIO INC.; DOES, 1                         OPINION
 through 100, inclusive,
                Defendants-Appellees.

         Appeal from the United States District Court
            for the Central District of California
          Percy Anderson, District Judge, Presiding

              Argued and Submitted July 10, 2019
                     Pasadena, California

                       Filed August 8, 2019

    Before: MILAN D. SMITH, JR. and MICHELLE T.
     FRIEDLAND, Circuit Judges, and STANLEY A.
               BASTIAN, * District Judge.

             Opinion by Judge Milan D. Smith, Jr.

     *
       The Honorable Stanley A. Bastian, United States District Judge for
the Eastern District of Washington, sitting by designation.
2               ANDREWS V. SIRIUS XM RADIO

                          SUMMARY **


               Driver’s Privacy Protection Act

    The panel affirmed the district court’s grant of summary
judgment in favor of the defendant in an action under the
Driver’s Privacy Protection Act, which prohibits the use and
disclosure of personal information derived from Department
of Motor Vehicles records.

    After the dealership from which plaintiff bought a used
car provided his personal information to defendant Sirius
XM Radio, Inc., plaintiff received unsolicited
advertisements asking him to renew his radio subscription.
The panel held that the DPPA does not apply where the
source of personal information is a driver’s license in the
possession of its owner, rather than a state Department of
Motor Vehicles. The panel therefore affirmed the district
court’s grant of summary judgment.

    The panel further held that the district court did not abuse
its discretion in denying plaintiff leave to amend his
complaint to add a claim under the Computer Fraud and
Abuse Act. The panel held that plaintiff could not have
brought a viable CFAA claim because he could not plausibly
allege a qualifying loss.




    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
               ANDREWS V. SIRIUS XM RADIO                    3

                         COUNSEL

Jeffrey Wilens (argued), Lakeshore Law Center, Yorba
Linda, California, for Plaintiff-Appellant.

Shay Dvoretzky (argued) and Jeffrey R. Johnson, Jones Day,
Washington, D.C.; Thomas Demitrack, Jones Day,
Cleveland, Ohio; Lee A. Armstrong, Jones Day, New York,
New York; for Defendants-Appellees.


                         OPINION

M. SMITH, Circuit Judge:

    “WE WANT YOU BACK!” Many of us have received,
through phone calls, emails, texts, and the post, the plaintive
entreaties of companies with whom we have decided to
cease doing business, seeking recommencement of our
patronage. Such was the experience of James Andrews,
who, after the dealership from which he bought a used car
provided his personal information to Sirius XM Radio Inc.
(Sirius XM), received unsolicited advertisements asking him
to renew his radio subscription.

    The primary question before us is whether Sirius XM’s
use of personal information derived from Andrews’s driver’s
license violated the Driver’s Privacy Protection Act of 1994
(DPPA), 18 U.S.C. §§ 2721–2725. Because we conclude
that the DPPA does not apply where the source of personal
information is a driver’s license in the possession of its
owner, rather than a state Department of Motor Vehicles
(DMV), we affirm the district court’s grant of summary
judgment in favor of Sirius XM. We also affirm the district
court’s denial of Andrews’s motion to amend his complaint
4             ANDREWS V. SIRIUS XM RADIO

to add a claim under the Computer Fraud and Abuse Act
(CFAA), 18 U.S.C. § 1030.

    FACTUAL AND PROCEDURAL BACKGROUND

I. Factual Background

    On January 14, 2017, Andrews purchased a pre-owned
2012 Chevy Equinox from Auto Source, a small used car lot
in Banning, California. He presented the dealership with his
California driver’s license, from which it obtained his name
and PO Box address. He also filled out a California DMV
Form 262—“Vehicle/Vessel Transfer and Reassignment
Form”—a multipurpose form that serves as an odometer
disclosure, bill of sale, and power of attorney. On the Form
262, Andrews provided his telephone number, street
address, PO Box, and name. Auto Source input this
information into its dealer management system (DMS),
which ran on a database platform operated by a third party,
AutoManager.

    Andrews’s Equinox came equipped with Sirius XM
radio, a subscription-based satellite radio service. Gail
Berger, Sirius XM’s Vice President of Auto Remarketing,
attested that her company has agreements with thousands of
automotive dealerships across the country pursuant to which
Sirius XM offers trial subscriptions for pre-owned vehicles
and, in return, dealers provide Sirius XM with the names and
addresses of customers who purchase or lease XM-equipped
vehicles. According to Berger, Auto Source enrolled in
Sirius XM’s pre-owned program in 2015. The terms of the
agreement provided that Sirius XM “requires the use of data
that exists in [Auto Source’s DMS], including customer data
to activate [its] customers’ SiriusXM Trial Service and to
communicate with customers regarding their Trial
Subscriptions and options to extend their SiriusXM services
              ANDREWS V. SIRIUS XM RADIO                    5

following the Trial Subscriptions.” It also permitted Auto
Source’s DMS provider, AutoManager, “to extract and share
[its] DMS data with SiriusXM.” A separate agreement
between Sirius XM and AutoManager specified that this
information included “Customer Data.”

    Berger stated that, following Andrews’s purchase,
AutoManager provided Sirius XM with a record of the sale.
This electronic record included his name and street address.
According to a Sirius XM manager, however, Andrews’s PO
Box was not provided by AutoManager; instead, Sirius XM
obtained that information through a separate contractor that
used the U.S. Postal Service’s National Change of Address
database. Andrews asserted that he gave neither Auto
Source nor anyone else permission to share his personal
information with Sirius XM.

    Within days of Andrews’s purchase, the deluge began.
Sirius XM sent various letters to Andrews’s PO Box
between January and August 2017, imploring him—“We
Want You Back!”—to resume his Sirius XM service after
the subscription included with his car purchase ended. Sirius
XM also telephoned him for the same purpose.

II. Procedural Background

    On August 24, 2017, Andrews filed a putative class
action complaint in the district court, alleging violations of
the DPPA and seeking an injunction and statutory damages
of $2,500 for each violation.

   In his complaint, Andrews—apparently unaware of the
agreements between Auto Source, AutoManager, and Sirius
XM pursuant to which his personal information was
shared—alleged that Sirius XM “obtained [his] name and
address, as well as his phone number, from the motor vehicle
6             ANDREWS V. SIRIUS XM RADIO

records, most likely the registration documents submitted to
the DMV after he purchased the car.” Prior to filing its
motion for summary judgment, Sirius XM’s counsel
explained to Andrews’s counsel that, contrary to Andrews’s
allegations, it had obtained his personal information not
from the DMV, but instead from Auto Source and the
Change of Address database. Subsequently, Andrews
moved to file an amended complaint to add a claim for
violation of the CFAA, based on Sirius XM’s access to Auto
Source’s DMS.

    The district court granted Sirius XM’s motion for
summary judgment, and denied Andrews’s motion to file an
amended complaint. As to the DPPA claim, the court
determined, “[l]ike the Supreme Court and the vast majority
of other courts to have analyzed the issue,” that “the DPPA’s
definition of ‘motor vehicle record’ [] requir[es] that the
DMV be the source of the ‘record.’” Because the court
found that Sirius XM obtained Andrews’s personal
information from his driver’s license and the Form 262—
neither of which, it determined, constituted a DMV record—
it concluded that “the undisputed facts establish that [Sirius
XM] did not ‘use’ ‘personal information’ ‘from a motor
vehicle record,’” and that Sirius XM was therefore entitled
to summary judgment on the DPPA claim. Turning to
Andrews’s motion for leave to amend, the district court
concluded that amendment would be futile because the
proposed amended complaint “fail[ed] to allege that he ha[d]
suffered a ‘loss’ or ‘damage’ cognizable under the CFAA.”

    This timely appeal followed.

    JURISDICTION AND STANDARD OF REVIEW

    We have jurisdiction pursuant to 28 U.S.C. § 1291. We
review de novo a district court’s grant of summary judgment.
              ANDREWS V. SIRIUS XM RADIO                    7

WildEarth Guardians v. Provencio, 923 F.3d 655, 664 (9th
Cir. 2019). “A court’s denial of leave to amend is reviewed
for an abuse of discretion.” Ebner v. Fresh, Inc., 838 F.3d
958, 963 (9th Cir. 2016).

                        ANALYSIS

I. DPPA

    Andrews contends that the district court erred when it
granted summary judgment in favor of Sirius XM, arguing
that the company violated the DPPA’s prohibition on using
and disclosing personal information derived from DMV
records when it obtained his name, address, and phone
number from his driver’s license and the Form 262. He
urges us to “issue a limited ruling holding that where a
plaintiff can establish that a third party accessed a report
(whether it be an accident report or dealership record of
sales) containing information from a [driver’s license] issued
by a state DMV . . . the plaintiff can state a claim for
violation of the DPPA.” We decline to adopt such a holding,
and instead conclude that Sirius XM’s conduct fell outside
the scope of the DPPA.

   A. Origins and Scope of the DPPA

    Congress enacted the DPPA in 1994, in response to a
troubling phenomenon that occurred throughout the 1980s
and early 1990s—state DMVs’ practice of selling or freely
disclosing drivers’ personal information, which led to
unfortunate consequences ranging from the trivial
(onslaughts of random solicitations) to the tragic (the
murders of several people by stalkers or ex-spouses). See,
e.g., 140 Cong. Rec. H2,518, H2,522–24 (daily ed. Apr. 20,
1994) (statement of Rep. Moran) (“In Iowa, a gang of thieves
copied down the license plate numbers of expensive cars
8               ANDREWS V. SIRIUS XM RADIO

they saw, found out the names and addresses of the owners
and robbed their homes at night. In Virginia, a woman
regularly wrote to the DMV, provided the license plate
numbers of drivers and asked for the names and addresses of
the owners who she claimed were stealing the fillings from
her teeth at night.”); 139 Cong. Rec. S15,745, S15,766 (daily
ed. Nov. 16, 1993) (statement of Sen. Harkin) (recounting
the story of a woman who visited an obstetrics clinics and
received a “venomous letter” from anti-abortion activists
who “got her name and address from department of
transportation records, after they spotted her car parked near
[the] clinic”); Protecting Driver Privacy: Hearing on H.R.
3365 Before the Subcomm. on Civil & Constitutional Rights,
1994 WL 212698 (Feb. 3, 1994) (statement of Rep. Moran)
(“While the release of this information to direct marketers
does not pose any inherent safety risks to people, it does
present, to some people, an invasion of privacy.”). 1 At that
time, “[u]nder the law in over 30 States, it [was] permissible
to give out to any person the name, telephone number, and
address of any other person if a drivers’ license or vehicle
plate number [was] provided to a State agency.” 139 Cong.
Rec. at S15,765 (statement of Sen. Biden).

    Accordingly, “[c]oncerned that personal information
collected by States in the licensing of motor vehicle drivers
was being released—even sold—with resulting loss of
privacy for many persons, Congress provided federal

    1
       Perhaps the most infamous victim of this practice was actress
Rebecca Schaeffer, who was shot to death by an obsessed fan who hired
a private investigator to find Schaeffer’s home address, which the
investigator then obtained from the DMV. See 140 Cong. Rec. at H2,522
(statement of Rep. Moran); Protecting Driver Privacy: Hearing on H.R.
3365 Before the Subcomm. on Civil & Constitutional Rights, 1994 WL
212822 (Feb. 3, 1994) (testimony of David Beatty, Dir. of Pub. Affairs,
Nat’l Victim Ctr.).
                 ANDREWS V. SIRIUS XM RADIO                              9

statutory protection” through the DPPA. Maracich v.
Spears, 570 U.S. 48, 51–52 (2013). As characterized by the
Supreme Court, the purpose of the DPPA is to “regulate[]
the disclosure and resale of personal information contained
in the records of state DMVs.” Reno v. Condon, 528 U.S.
141, 143 (2000); see also id. at 144 (“The DPPA establishes
a regulatory scheme that restricts the States’ ability to
disclose a driver’s personal information without the driver’s
consent.”). Consistent with this primary objective, the first
part of the DPPA expressly focuses on a state’s own records.
It prohibits “[a] State department of motor vehicles” from
“knowingly disclos[ing] or otherwise mak[ing] available . . .
personal information . . . about any individual obtained by
the department in connection with a motor vehicle record.”
18 U.S.C. § 2721(a). 2

    The DPPA’s second part, by contrast, concerns not
DMVs themselves, but instead those who illicitly seek
information from motor vehicle records. Section 2722
makes it unlawful “for any person knowingly to obtain or
disclose personal information, from a motor vehicle record,
for any use not permitted under section 2721(b),” 3 and “for

     2
       “‘[P]ersonal information’ means information that identifies an
individual, including an individual’s photograph, social security number,
driver identification number, name, address (but not the 5-digit zip code),
telephone number, and medical or disability information, but does not
include information on vehicular accidents, driving violations, and
driver’s status.” 18 U.S.C. § 2725(3).
    3
      Such permitted uses include “use in connection with matters of
motor vehicle or driver safety and theft, motor vehicle emissions, motor
vehicle product alterations, recalls, or advisories, performance
monitoring of motor vehicles and dealers by motor vehicle
manufacturers, and removal of non-owner records from the original
owner records of motor vehicle manufacturers.” 18 U.S.C. § 2721(b).
The statute also allows disclosure of an individual’s personal information
10               ANDREWS V. SIRIUS XM RADIO

any person to make false representation to obtain any
personal information from an individual’s motor vehicle
record.” Id. § 2722. It is this provision—along with the
section that confers a private cause of action on those injured
by violations of the statute, id. § 2724—on which Andrews
relies to argue that Sirius XM’s conduct violated the DPPA.

     B. Andrews’s Claim

    To prevail on his DPPA claim, Andrews must satisfy
§ 2722(a) and prove that (1) Sirius XM knowingly obtained
his personal information (2) from a motor vehicle record
(3) for a nonpermissible use. See Taylor v. Acxiom Corp.,
612 F.3d 325, 335 (5th Cir. 2010). The first and third
elements are undisputed here: Sirius XM obtained and used
Andrews’s name and telephone number—“personal
information” as defined by the DPPA—for nonpermissible
promotional purposes. See 18 U.S.C. §§ 2721(b), 2725(3).
Accordingly, the key issue on appeal is whether the
documents from which Sirius XM obtained Andrews’s
personal information—specifically, his driver’s license and
the Form 262—qualify as “motor vehicle records” pursuant
to the statute. We conclude that they do not.

    The DPPA defines a “motor vehicle record” as “any
record that pertains to a motor vehicle operator’s permit,
motor vehicle title, motor vehicle registration, or
identification card issued by a department of motor
vehicles.” Id. § 2725(1). Sirius XM argues that “a driver’s


“[f]or use in the normal course of business by a legitimate business,” but
only “to verify the accuracy of personal information submitted by the
individual” and, “if such information as so submitted is not correct or is
no longer correct, to obtain the correct information” in limited
circumstances. Id. § 2721(b)(3).
              ANDREWS V. SIRIUS XM RADIO                   11

license cannot qualify under that definition,” citing to the
district court’s analysis:

       [A] driver license, although it contains
       “personal information” contained in the
       records of the DMV, is not itself a “record”
       “contained in the records” of the DMV. Nor
       does it make sense to include a driver license
       as a “motor vehicle record” when a “motor
       vehicle record” is defined as “any record that
       pertains to a motor vehicle operator’s
       permit.”      Interpreting the statute as
       [Andrews] suggests and construing a “motor
       vehicle record” to include a driver license
       would render the definition’s use of both
       “record” and “pertains to” as surplusage
       because the driver license would be
       “pertaining” to itself and ignore the
       requirement that [it] also be a “record.”

    We are not wholly persuaded by this linguistic analysis
of the DPPA. Sirius XM argues, as the district court
concluded, that “construing a ‘motor vehicle record’ to
include a driver license would render the definition’s use of
both ‘record’ and ‘pertains to’ as surplusage,” but a “record”
is defined as, among other things, “[i]nformation that is
inscribed on a tangible medium.” Record, Black’s Law
Dictionary (11th ed. 2019); see also Webster’s Third New
International Dictionary 1,898 (2002) (defining “record” as
“evidence, knowledge, or information remaining in
permanent form (as a relic, inscription, document)”). A
driver’s license is a tangible document that serves as proof
of an individual’s permission to operate a motor vehicle, and
can therefore be considered a “record.” And, although Sirius
XM raises a fair point as to whether “pertains to” would be
12             ANDREWS V. SIRIUS XM RADIO

rendered surplusage, it would make little practical sense that
a photocopy of a driver’s license—which is indisputably a
“record that pertains to a motor vehicle operator’s permit”—
could be a qualifying motor vehicle record, but the actual
license lying right next to it on the desk at the DMV,
containing identical personal information, could not. We are
therefore unconvinced that a driver’s license is not a
“record” based solely on the wording of the statute’s
definition.

    But just because a driver’s license is a “record” does not
necessarily mean it is a “motor vehicle record.” Reading
§ 2722’s words “in their context and with a view to their
place in the overall statutory scheme,” Davis v. Mich. Dep’t
of Treasury, 489 U.S. 803, 809 (1989), we conclude that a
driver’s license in the possession of its owner is not a
qualifying “motor vehicle record” under the DPPA.

    It is clear, from the legislative history and case law, that
Congress was motivated to enact the DPPA by the “growing
threat from stalkers and criminals who could acquire
personal information from state DMVs,” as well as “the
States’ common practice of selling personal information to
businesses engaged in direct marketing and solicitation.”
Maracich, 570 U.S. at 57 (emphases added). With this
purpose in mind, we interpret § 2721—prohibiting DMVs
from “knowingly disclos[ing] . . . personal information,”
18 U.S.C. § 2721(a)—as covering one side of the prohibited
transaction. Section 2722, by contrast, covers the other side
of that same transaction, by creating liability for the person
who “obtain[s] or disclose[s] personal information” from the
DMV’s records. Id. § 2722(a).
                ANDREWS V. SIRIUS XM RADIO                          13

    A driver’s license, though issued by the DMV, becomes
the possession of an individual, not the DMV that issued it.4
Congress intended the DPPA to reflect the Privacy Act of
1974, see Protecting Driver Privacy, 1994 WL 212698
(statement of Rep. Moran) (“The bill incorporates [] the
intent of the 1974 Privacy Act.”), which defines a “record”
as “information about an individual that is maintained by an
agency.” 5 U.S.C. § 552a(a)(4) (emphasis added); see also
Wilborn v. Dep’t of Health & Human Servs., 49 F.3d 597,
600 (9th Cir. 1995) (“[I]f a party discloses information
obtained independently of any records, such a disclosure
does not violate the [Privacy] Act, even if identical
information is contained in the records.”), abrogated on
other grounds by Doe v. Chao, 540 U.S. 614 (2004). A
driver’s license in the possession of its owner is no longer
maintained by the DMV, and so such a record is outside the
bounds of the DPPA. The same is true of the Form 262 at
issue here, which did not even pass through the DMV before
the information made its way to Sirius XM.

     Put another way, we conclude that where, as here, the
initial source of personal information is a record in the
possession of an individual, rather than a state DMV, then
use or disclosure of that information does not violate the
DPPA. This conception of the DPPA’s scope is consistent
both with its clear purpose, see Maracich, 570 U.S. at 51–52
(noting Congress’s specific concern with the release of
personal information by States), and with two other circuits



    4
      After all, a Good Samaritan who finds a driver’s license lying on
the sidewalk would probably return it to the person to whom it was
issued, not to the DMV that issued it.
14                ANDREWS V. SIRIUS XM RADIO

that have previously interpreted the statute, albeit in
unpublished opinions. 5

     Andrews contends that Sirius XM’s conduct violated the
literal text of the statute. But, even if the statute could be
read to cover this conduct, we will not adopt “a literal
interpretation [that] ‘would thwart the purpose of the over-
all statutory scheme or lead to an absurd result.’” Wilshire
Westwood Assocs. v. Atl. Richfield Corp., 881 F.2d 801, 804
(9th Cir. 1989) (quoting Brooks v. Donovan, 699 F.2d 1010,
1011 (9th Cir. 1983)); see also Nixon v. Mo. Mun. League,
541 U.S. 125, 138 (2004). As discussed above, Andrews’s
expansive conception of the DPPA does not align with the
statute’s clear purpose. And, although both Andrews and
Sirius XM utilized a considerable quantity of briefing ink
trading hypotheticals and parading various horribles in
support of their respective positions, we conclude that
Andrews’s position yields the more absurd results.

   It would be patently unreasonable, for example, to
penalize a security guard’s use of a driver’s license
photograph—“personal information” under the DPPA,
18 U.S.C. § 2725(3)—on temporary security badges in
     5
       See Fontanez v. Skepple, 563 F. App’x 847, 848–49 (2d Cir. 2014)
(“[T]he DPPA does not protect against the use of personal information
obtained from a driver’s license provided by the holder as proof of
identity to gain access to a facility. . . . [T]he statute was intended to bar
the State from disclosing personal information obtained from DMV
records without the individual’s consent.”); Siegler v. Best Buy Co. of
Minn., 519 F. App’x 604, 605 (11th Cir. 2013) (“A plain reading of the
DPPA makes clear that the Act was intended to prohibit only the
disclosure or redisclosure of information originating from state
department of motor vehicles [] records. . . . On its face, the Act is
concerned only with information disclosed, in the first instance, by state
DMVs.” (footnote omitted)).
                  ANDREWS V. SIRIUS XM RADIO                        15

office buildings and other locations. 6 After all, “[t]he DPPA
sought to ‘strike[] a critical balance between an individual’s
fundamental right to privacy and safety and the legitimate
governmental and business needs for this information.’”
Gordon v. Softech Int’l, Inc., 726 F.3d 42, 50 (2d Cir. 2013)
(second alteration in original) (quoting 140 Cong. Rec. at
H2,522 (statement of Rep. Moran)). In light of this practical
mindset, we will not subject a range of commonplace and
innocuous activities involving driver’s licenses to potential
DPPA liability. 7 Accordingly, given that the statute was
clearly intended to prevent the unauthorized, nonconsensual,
and involuntary disclosure of personal information from



    6
        For that matter, it would be absurd to prosecute the Good
Samaritan referenced in footnote 4, supra—a possibility under
Andrews’s conception of the statute, given that returning a lost license
to its owner is not an enumerated permissible use under the DPPA. See
18 U.S.C. § 2721(b).
    7
      The district court in Whitaker v. Appriss, Inc. provided further
analysis on this point, noting that “[s]trange and far-reaching results
follow from . . . treating the license as the ‘motor vehicle record.’”
266 F. Supp. 3d 1103, 1109 (N.D. Ind. 2017). It continued,

        Any non-excepted use of information pulled off a
        driver’s license provided by its holder would subject
        the user of that information to DPPA liability. . . . For
        example, a person who uses information on her
        spouse’s driver’s license information to make an order
        or reservation would be liable to the spouse for a
        DPPA violation. . . . These interpretations balloon
        liability beyond the Act’s purpose of preventing
        disclosures by DMVs and misuse of information
        disclosed to third parties from DMVs.

Id. at 1109–10.
16            ANDREWS V. SIRIUS XM RADIO

DMV records, we conclude that Andrews’s driver’s license
was not a “motor vehicle record” pursuant to the DPPA.

    We acknowledge the potential abuses—such as the
intrusive behavior Andrews experienced in this case—that
can result from exploitation of personal information
contained on an individual’s driver’s license. But we
ultimately agree with the conclusion of the district court in
O’Brien v. Quad Six, Inc., which considered the use of a
plaintiff’s personal information after he presented his
driver’s license as identification at a nightclub:

       We are sympathetic to plaintiff’s concerns
       about the way businesses collect and use
       personal information, and its implications for
       all of our privacies. But that is not what
       Congress intended the DPPA to regulate.
       This statute seeks to control dissemination of
       information collected using the coercive
       power of the state. It does not regulate
       information freely given by consumers to
       private businesses, such as when plaintiff
       tendered his driver’s license to [the
       nightclub].

219 F. Supp. 2d 933, 934–35 (N.D. Ill. 2002). Aggrieved
plaintiffs, Andrews included, might have other statutory
remedies to rectify alleged abuses of their personal
information. But the DPPA—a statute concerned solely
with the actions of state DMVs and those who illicitly
retrieve information from them—is not the proper vehicle
               ANDREWS V. SIRIUS XM RADIO                   17

for such redress, where, as here, the source of that
information is a driver’s license in its owner’s possession. 8

                      *       *       *

    Sirius XM correctly observes that “[t]he DPPA was not
designed to remedy every misuse of personal information
that happened to come from a driver’s license.” Instead, its
scope is limited to impermissible disclosures by state DMVs
to those who seek information from them. Andrews
concedes that neither Sirius XM nor anyone else requested
or acquired his information from the California DMV.
Therefore, we conclude that Sirius XM’s conduct, annoying
as it might have been, did not violate the DPPA.

II. CFAA

    Andrews also challenges the district court’s conclusion
that amending his complaint to add a claim under the CFAA
would have been futile.

    The CFAA makes it unlawful to, among other things,
“intentionally access[] a computer without authorization”
and obtain “information from any protected computer.”
18 U.S.C. § 1030(a)(2). It provides a private right of action
for “[a]ny person who suffers damage or loss by reason of a
violation of [the statute] . . . against the violator to obtain
compensatory damages and injunctive relief or other
equitable relief,” but “only if the conduct involves 1 of the
factors set forth” elsewhere in the CFAA. Id. § 1030(g). Of
the five possible factors, the only one relevant to Andrews’s
potential claim is that the offense caused “loss to 1 or more
   8
      We similarly conclude that the Form 262—which was neither
produced nor maintained by the DMV—does not constitute a “motor
vehicle record” for purposes of the DPPA.
18               ANDREWS V. SIRIUS XM RADIO

persons during any 1-year period . . . aggregating at least
$5,000 in value.” Id. § 1030(c)(4)(A)(i)(I). As Sirius XM
correctly characterizes the situation, “[w]hether Andrews
could have brought a viable CFAA claim turns on whether
Andrews could plausibly allege a qualifying loss.”

    Andrews’s theory of loss is that he and his fellow class
members were denied the profits they might have received
from commodifying the personal information that Sirius XM
allegedly obtained through unlawful means. His proposed
amended complaint claimed that this information

         was extremely valuable . . . .             This
         information is what is called in the marketing
         industry a “hot lead.” [Andrews] is informed
         and believes, and thereupon alleges, that the
         retail value of a “hot lead” of this nature and
         for the price point of [Sirius XM’s]
         subscription plans is at least $100.

Accordingly, because Sirius XM allegedly “stole the
personal information without compensating [Andrews], he
lost the value of that information and the opportunity to sell
it.” 9

    The CFAA, however, defines “loss” as “any reasonable
cost to any victim, including the cost of responding to an
offense, conducting a damage assessment, and restoring the
data, program, system, or information to its condition prior
to the offense, and any revenue lost, cost incurred, or other

     9
        The proposed amended complaint pleaded that Sirius XM
“obtained the aforementioned valuable personal information belonging
to at least 100 persons,” and that therefore his claim satisfied the CFAA’s
$5,000 threshold.
               ANDREWS V. SIRIUS XM RADIO                     19

consequential damages incurred because of interruption of
service.” Id. § 1030(e)(11). This is a narrow conception of
“loss,” and the definition does not include a provision that
aligns with Andrews’s theory.

    “[I]t is a commonplace of statutory construction that the
specific governs the general.” Morales v. Trans World
Airlines, Inc., 504 U.S. 374, 384 (1992). This “canon has
full application . . . to statutes such as the one here, in which
a general authorization and a more limited, specific
authorization exist side-by-side.” RadLAX Gateway Hotel,
LLC v. Amalgamated Bank, 566 U.S. 639, 645 (2012). In
such cases, “[t]he terms of the specific authorization must be
complied with,” to avoid “the superfluity of a specific
provision that is swallowed by the general one.” Id.
Accordingly, any theory of loss must conform to the limited
parameters of the CFAA’s definition. And although the
definition does include “revenue lost,” that refers only to
losses that occurred “because of interruption of service.”
18 U.S.C. § 1030(e)(11); see also Yoder & Frey
Auctioneers, Inc. v. EquipmentFacts, LLC, 774 F.3d 1065,
1073–74 (6th Cir. 2014) (“[T]he plain language of the
[CFAA] treats lost revenue as a different concept from
incurred costs, and permits recovery of the former only
where connected to an ‘interruption in service.’” (alterations
in original) (quoting Nexans Wires S.A. v. Sark-USA, Inc.,
166 F. App’x 559, 562 (2d Cir. 2006))). Andrews does
not—and cannot—argue that his allegedly lost revenue
occurred because of an interruption of service, and so his
purported injury is not cognizable under the CFAA.

    We further observe that the CFAA is “an anti-hacking
statute,” not “an expansive misappropriation statute.”
United States v. Nosal, 676 F.3d 854, 857 (9th Cir. 2012) (en
banc). The statute’s “loss” definition—with its references to
20                ANDREWS V. SIRIUS XM RADIO

damage assessments, data restoration, and interruption of
service—clearly limits its focus to harms caused by
computer intrusions, not general injuries unrelated to the
hacking itself. Given this circumscribed focus, and the
principle that “a general statutory term should be understood
in light of the specific terms that surround it,” Hughey v.
United States, 495 U.S. 411, 419 (1990), we will not expand
the CFAA’s limited conception of loss to include the sort of
injury pleaded in Andrews’s proposed amended complaint. 10

    Accordingly, the district court did not abuse its
discretion when it concluded that an amendment adding a
CFAA claim to Andrews’s complaint would have been
futile.

                           CONCLUSION

    The legislative history of the DPPA, and the decisions of
the Supreme Court interpreting it, demonstrate that the
purpose of the statute was to prevent the acquisition and
exploitation of personal information from the records of state
DMVs. We therefore conclude that Sirius XM did not
violate the DPPA when it used personal information
obtained from Andrews’s driver’s license. We further

     10
       Andrews argues that this is “a hyper-technical interpretation of
‘loss’” that is contrary to our decision in Creative Computing v.
Getloaded.com LLC, 386 F.3d 930 (9th Cir. 2004). That case, however,
does not support Andrews’s expansive interpretation of “loss.”
Although Creative Computing did indicate that “loss of business and
business goodwill” constitutes “economic damages” within the meaning
of the CFAA, id. at 935, it did so when considering the scope of
recoverable damages, see 18 U.S.C. § 1030(g), not what qualifies as a
predicate “loss.” Whether or not a lost business opportunity can be
recovered as economic damages is a different question than whether it
constitutes a loss that gives rise to a civil CFAA action in the first place.
Therefore, our conclusion is not inconsistent with Creative Computing.
              ANDREWS V. SIRIUS XM RADIO                   21

conclude that, given the CFAA’s limited conception of loss,
the district court did not abuse its discretion when it denied
Andrews leave to amend on futility grounds.

   AFFIRMED.